VAN NORTWICK, J.
D.C.C. was charged to be a delinquent for his participation in the robbery of a bicycle. Because the State did not prove the use of force was motivated for the purpose of obtaining the bicycle, we reverse.
D.C.C. and two other middle schoolers (C.B.B. and Z.M.B.), were charged with robbery of the bicycle of fellow student, O.A. The three boys were tried together. This court has reversed the final disposition orders of D.C.C.’s co-defendants because the State did not adduce evidence showing the force used against the victim was in furtherance of a plan to obtain the victim’s bicycle. C.B.B. v. State, 135 So.3d 1139 (Fla. 1st DCA 2014), and Z.M.B. v. State, 139 So.3d 424 (Fla. 1st DCA 2014). This failure of proof also requires reversal in the case at bar.
Accordingly, we REVERSE the final disposition order entered against D.C.C. and REMAND for entry of a judgment of dismissal.
CLARK, J., concurs, and ROBERTS, J., concurs in result only.